Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/8/2021 has been entered.
Applicants’ submission of affidavit on 6/8/2021 has been considered.

Status of the application
3.	Claims 1, 4-6, 10-14 are pending in this office action.
Claims 1, 5,6,10 have been amended. 
Claims 1, 4-6, 10-14 have been rejected. 





Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the
manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. 	Claims 1, 4-6, 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “the amino acid including cysteine and/or glycine” and claim 12 recites “the amino acid includes cysteine and/or glycine.”

It is to be noted that there is no support in the specification about more than one amino acid added to the aqueous solution and, therefore, this independent amended claim 1 has an issue of 112 first paragraph rejection. Applicants are advised to amend claim 1 further to overcome this 112 first paragraph rejection.

Response to arguments
6.	 Applicants arguments and amendments filed 3/8/2021 and further arguments and affidavit filed 6/8/2021 have been considered. Upon review these documents, it has been decided that the arguments and amendments with affidavit overcome the rejections of record. 

7.	Applicants argued on page 1, under “A. Status of the claims” that “An entry of the amendment filed March 8, 2021, claims 1, 5, 6, 10-14 will be pending”. However, the filed claims on March 8, 2021 are 1, 4, 5, 10-14. Therefore, examiner included claim 4 also.  

8.	Applicants arguments and amendments including the arguments made to address secondary prior art by Riha et al. which was used as secondary prior art in the last office action overcome the rejections of record. Upon further review, it was 

9.	However, it is advised to further amend the amended independent claim 1 and new claim 12 which have 112 first paragraph issue in order to further review to make the application in condition for allowance. 

Conclusion
10. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                    

/DONALD R SPAMER/Primary Examiner, Art Unit 1799